Citation Nr: 0003536	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-21 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to October 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO granted service connection for 
PTSD, and assigned a 50 percent disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran has 
also provided VA his intention to appeal a subsequent rating 
decision in which the RO denied entitlement to a total 
disability evaluation based on individual unemployability.


REMAND

In a June 10, 1999 letter, the RO notified the veteran that 
his appeal was being certified to the Board for disposition.  
Subsequent to that letter, the veteran submitted evidence to 
the Board in July 1999 consisting of two July 1999 letters 
from the veteran's representative, a June 1999 letter from 
Bill Sautner, M.Ed., RCS Therapist, and VA outpatient 
treatment records from April 1998 to June 1999.  This 
evidence was received within 90 days of the June 10, 1999 
certification of the appeal letter, and included a waiver of 
consideration by the agency of original jurisdiction . See 38 
C.F.R. § 20.1304, paragraphs (a) and (c) (1999).  However, 
the veteran also submitted, by electronic facsimile in August 
1999, additional VA outpatient treatment records from May 
1999 for which the veteran has not waived RO consideration.  

The Board also notes that the veteran's representative filed 
a Statement of Accredited Representative in Appealed Case (VA 
Form 646) in June 1999 indicating the veteran's disagreement 
with the RO's rating decision that denied entitlement to 
individual unemployability.  This Notice of Disagreement 
(NOD) was received by the RO within one year of the May 28, 
1999 notification of the May 1999 rating decision.  The RO 
did not issue a Statement of the Case (SOC) before certifying 
the veteran's appeal and sending it to the Board for 
disposition.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should review the evidence 
submitted directly to the Board by 
electronic facsimile in August 1999, and 
any other evidence not previously 
considered by the RO, and prepare a 
supplemental SOC concerning the issue of 
entitlement to a higher rating for PTSD.

2.  The RO shall provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. § 
7105(d)(1) (West 1991), concerning the 
denial of entitlement to a total 
disability evaluation based on individual 
unemployability in its May 1999 rating 
decision. The SOC should provide the 
veteran a citation to the pertinent law 
and regulations, a discussion of how such 
laws and regulations affect the RO's 
decision, and a summary of the reasons 
for such decision. The veteran and his 
representative must be given an 
opportunity to respond to the SOC.  This 
SOC may be combined with the SOC 
requested in the preceding paragraph.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




